United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1473
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *            Appeal from the United States
      v.                                  *            District Court for the District
                                          *            of Minnesota.
Michael Brooks Bynum,                     *
                                          *
             Appellant.                   *
                                     ___________

                               Submitted: October 18, 2007
                                  Filed: December 5, 2007
                                   ___________

Before LOKEN, Chief Judge, GRUENDER, and BENTON, Circuit Judges.
                              ___________

BENTON, Circuit Judge.

       Michael Brooks Bynum conditionally pled guilty to possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), reserving the right to appeal the district
court’s1 denial of his motion to suppress. Bynum now asserts that the seizure of a
firearm from his vehicle violated the Fourth Amendment. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
                                           I.

       On April 23, 2006, Minneapolis police officer Burns and his partner
encountered a Bronco traveling about 50 in a 30 miles-per-hour speed zone.
Following, they observed it turn right at a red light without stopping or signaling, and
then turn left without signaling. The Bronco stopped in a driveway. The officers
pulled behind it.

       The driver, Bynum, looked over his shoulder at the officers, reached down to
the floorboard, and exited the Bronco, looking in various directions and leaving the
driver’s door open. Based on this behavior, Officer Burns believed that Bynum might
fight or flee, so he escorted him to the squad car, conducted a pat-down search, and
found Bynum’s I.D. Officer Burns recognized Bynum’s name as a suspect in two
gun-pointing incidents and as having a suspended license. Bynum admitted his
license was suspended, and Officer Burns’s partner confirmed it. During the stop, the
owner of the house informed Officer Burns that he did not know Bynum and
questioned why the vehicle was in his driveway.

      Officer Burns testified that it is Minneapolis Police Department policy to
inventory, tow, and impound a vehicle unless it can be released to the registered
owner who has a valid driver’s license. Because Bynum’s license was suspended,
Officer Burns reapproached the Bronco to conduct an inventory search. However,
before beginning the search (without getting into the Bronco), Officer Burns saw,
through the open driver’s door, a semi-automatic handgun, knives, and vials of
marijuana on the floorboard. He retrieved these items and arrested Bynum.

      Bynum was charged with one count of being a felon in possession of a firearm.
He moved to suppress the firearm and any resulting statements, arguing that no
exception to the warrant requirement justifies the warrantless search of his vehicle.
The magistrate judge recommended, and the district court agreed, that Bynum’s

                                          -2-
motions be denied. Bynum entered a conditional plea of guilty, reserving his right to
appeal, which he now invokes.

                                           II.

       This court reviews “the district court’s factual determinations in support of its
denial of a motion to suppress for clear error and its legal conclusions de novo.”
United States v. Poe, 462 F.3d 997, 999 (8th Cir. 2006). This court “will not reverse
the district court’s decision regarding a motion to suppress ‘unless it is not supported
by substantial evidence on the record; it reflects an erroneous view of the applicable
law; or upon review of the entire record, [this court] is left with the definite and firm
conviction that a mistake has been made.’” United States v. Perez-Perez, 337 F.3d
990, 993-94 (8th Cir. 2003), quoting United States v. Layne, 973 F.2d 1417, 1420
(8th Cir. 1992).

       Bynum argues that the warrantless search of his vehicle violated the Fourth
Amendment. The “‘Fourth Amendment proscribes all unreasonable searches and
seizures, and it is a cardinal principle that searches conducted outside the judicial
process without prior approval by judge or magistrate, are per se unreasonable under
the Fourth Amendment – subject only to a few specifically established and well-
delineated exceptions.’” United States v. Varner, 481 F.3d 569, 571 (8th Cir. 2007),
quoting Horton v. California, 496 U.S. 128, 133 n.4 (1990). One established and
well-delineated exception is the plain view doctrine. See id. at 572. “It is settled that
an officer, without a warrant, may seize an object in plain view provided the officer
is lawfully in the position from which he or she views the object, the object’s
incriminating character is immediately apparent, and the officer has a lawful right to
access the object.” United States v. Bustos-Torres, 396 F.3d 935, 944 (8th Cir. 2005),
citing Minnesota v. Dickerson, 508 U.S. 366, 375 (1993). Bynum does not contest
that the incriminating nature of the handgun was immediately apparent or that Officer
Burns had a lawful right of access to it. He contends that Officer Burns was not

                                          -3-
lawfully in the position from which he viewed the handgun because he violated the
Fourth Amendment in reapproaching the vehicle.

        The act of looking through a car window is not a search for Fourth Amendment
purposes because “a person who parks a car – which necessarily has transparent
windows – on private property does not have a reasonable expectation of privacy in
the visible interior of his car.” United States v. Hatten, 68 F.3d 257, 261 (8th Cir.
1995), citing Texas v. Brown, 460 U.S. 730, 740 (1983). Neither probable cause nor
reasonable suspicion is necessary for an officer to look through a window (or open
door) of a vehicle so long as he or she has a right to be in close proximity to the
vehicle. See United States v. Beatty, 170 F.3d 811, 814 (8th Cir. 1999). Bynum
lacked a valid driver’s license and had parked his car in a stranger’s driveway. In
accordance with Department policy, Officer Burns had the authority to impound the
vehicle. He was initiating this process by reapproaching the vehicle and thus had a
right to be in close proximity to it. Officer Burns’s seizure of the handgun was
constitutional under the plain view doctrine. See United States v. Gillon, 348 F.3d
755, 759-60 (8th Cir. 2003) (seizure of drugs viewed through car window during
traffic stop constitutional under plain view doctrine).

       Finally, Bynum appears to assert throughout his brief that Officer Burns’s
testimony was not credible because he was “abnormally adversarial.” The magistrate
judge and the district court relied on Officer Burns’s testimony in their fact-finding,
and based on the record, Bynum has not shown that this reliance was clearly
erroneous. See United States v. Behler, 187 F.3d 772, 777 (8th Cir. 1999) (“The
district court’s assessment of credibility, however, is virtually unreviewable.”).

                                         III.

      The judgment of the district court is affirmed.



                                         -4-